Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 2 and 3 are objected to because of the following informalities: 

	Claims 2 and 3, line 1 of each claim, the examiner suggests rewriting “The device” to --The acoustic wave device-- to provide consistency in the claim language.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (2014/0130319 A1) in view of Shih et al. (US2017/0366165 A1). 

	 In regards to claim 1, Iwamoto teaches in Fig. 8B an acoustic wave device comprising:
	A piezoelectric material substrate (10); 
	An intermediate layer (21) provided on a bottom surface of said piezoelectric material substrate (10), said intermediate layer comprising silicon oxide (See Paragraph [0070]); 
	A bonding layer (22) provided on a bottom surface of the intermediate layer (21), said bonding layer comprising aluminum oxide (see Paragraph [0072]), in which aluminum oxide is also known as “alumina”;
	A supporting body (50) comprising a ceramic (See Paragraph [0062], last three lines therein) and bonded to said bonding layer (22) by direct bonding (See Paragraph [0074]); and 
	An electrode (60C) provided on said piezoelectric material substrate (10).

	In regards to claim 1, Iwamoto does not teach wherein the ceramic is a “polycrystalline ceramic”.

	Shih et al. teaches in Fig. 2 an acoustic wave device comprising a piezoelectric substrate (210) and a support substrate (210s). Shin et al. teaches in Paragraph [0049], that the support substrate (210s) is made from PZT (lead zirconate titanate) which is a polycrystalline ceramic (See evidence reference 1, Kim et al. below). 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Iwamoto and have replaced the generic ceramic support substrate with the PZT support substrate of Shih et al. because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a ceramic support substrate to be used in an acoustic wave device that able to perform the same function.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (2014/0130319 A1) and Shih et al. (US2017/0366165 A1) as applied to claim 1 above, and further in view of Miura et al. (US2004/0226162 A1). 

	As disclosed above, the combination of Iwamoto and Shih et al. teaches the claimed invention as recited in claim 1. Iwamoto teaches in Paragraph [0074] that the supporting body (50) and the bonding layer (22) are bonded through direct bonding. However, the combination does not teach in regards to claim 3, wherein the acoustic wave device further comprises an amorphous layer along an interface of said bonding layer and said supporting body.

	Miura et al. teaches in Fig. 1 an acoustic wave device comprising a piezoelectric layer (10) and a supporting substrate (20) which are directly bonded to each other. Miura et al. teaches in Figs. 2A-2D and Paragraphs [0053]-[0054] that an amorphous layer (A1 and A2) is formed on the respective bonding surfaces of the piezoelectric layer and supporting substrate, in which through an activation process using neutralized beam, the two surfaces are bonded to each other. 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Iwamoto and Shih et al. and have bonded the bonding layer and supporting body using respective amorphous layers using an activation process using neutralized beam as taught by Miura et al. (See Paragraph [0053]-[0054]) because such a modification would have been a well-known in the art substitution of art-recognized alternative technique/method for direct bonding two layers in an acoustic wave device. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (2014/0130319 A1), Shih et al. (US2017/0366165 A1) and Miura et al. (US2004/0226162 A1). 

In regards to claim 4, Iwamoto teaches in Fig. 8B a method of producing an acoustic wave device, said method comprising the steps of: 
Providing an intermediate layer (21) on a piezoelectric material substrate (1), said intermediate layer comprising silicon oxide (See Paragraph [0070]); 
Providing a bonding layer (22) on a bottom surface of said intermediate layer (21), said bonding layer comprising aluminum oxide (see Paragraph [0072]), in which aluminum oxide is also known as “alumina”;
A supporting body (50) comprising a ceramic (See Paragraph [0062], last three lines therein) and bonded to said bonding layer (22) by direct bonding (See Paragraph [0074]); and providing an electrode (60C) on said piezoelectric material substrate (10).

Iwamoto does not teach in regards to claim 1: wherein the supporting body comprises a polycrystalline ceramic; irradiating a neutralized beam onto a surface of said bonding layer to provide an activated surface; irradiating a neutralized beam onto a surface of a supporting body to provide an activated surface; and bonding said activated surface of said bonding layer and said activated surface of said supporting body by direct bonding.
 
	Shih et al. teaches in Fig. 2 an acoustic wave device comprising a piezoelectric substrate (210) and a support substrate (210s). Shin et al. teaches in Paragraph [0049], that the support substrate (210s) is made from PZT (lead zirconate titanate) which is a polycrystalline ceramic (See evidence reference 1, Kim et al.). 

	Miura et al. teaches in Fig. 1 an acoustic wave device comprising a piezoelectric layer (10) and a supporting substrate (20) which are directly bonded to each other. Miura et al. teaches in Figs. 2A-2D and Paragraphs [0053]-[0054] that an amorphous layer (A1 and A2) is formed on the respective bonding surfaces of the piezoelectric layer and supporting substrate, in which through an activation process using neutralized beam, the two surfaces are bonded to each other.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Iwamoto and have replaced the generic ceramic support substrate with the PZT support substrate of Shih et al. because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a ceramic support substrate to be used in an acoustic wave device that able to perform the same function.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Iwamoto and Shih et al. and have bonded the bonding layer and supporting body using respective amorphous layers using an activation process using neutralized beam as taught by Miura et al. (See Paragraph [0053]-[0054]) because such a modification would have been a well-known in the art substitution of art-recognized alternative technique/method for direct bonding two layers in an acoustic wave device. 

	In regards to claim 6, as an obvious consequence of the modification of Iwamoto, Shih et al., and Miura et al. as applied to claim 4 above, an amorphous layer will be present along an interface of said bonding layer and said supporting body. 

Allowable Subject Matter
	Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Evidence Reference 1: Kim et al. (US2011/0135123 A1) teaches in Paragraph [0033] that PZT is a polycrystalline ceramic material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843